EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2 and 4-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 11 and 16, Sandstrom et al. discloses a reticle fabrication method (Fig. 10) / a semiconductor device fabrication method (Fig. 11), comprising: 
performing a photolithography process on a test substrate using a first reticle comprising first patterns (S1 and S2); 
measuring the test substrate to obtain measured images (S3); 
designing a second reticle comprising second patterns; redesigning the second reticle based on a margin of the photolithography process to determine a redesigned second reticle; and 
manufacturing the redesigned second reticle (S4 and S5, see also Col. 16 lines 37- Col. 18 lines 42), 

Mailfert et al. discloses a method for verifying a printed patterns wherein determining a contour of the printed pattern are determined then superimposing the contour of the printed pattern on the reference pattern such that the parameters with respect to a reference value is evaluated (paragraphs [0010]-[0045]).
However, the combination of Sandstrom et al. and Mailfert et al. does not teach overlapping the contours of the contour images and combining the overlapped contour images into a first overlay image having a plurality of first overlapped contours, overlapping a plurality of group images of a plurality of group regions in the first overlay image to obtain a second overlay image smaller than the first overlay image, the second overlay image including a plurality of second overlapped contours less than the first overlapped contours, and overlapping a plurality of local images of a plurality of local regions in the second overlay image to obtain a third overlay image smaller than the second overlay image, the third overlay image including a third overlapped contour which has a critical dimension value corresponding to a difference between an inner and outer diameter of the third overlapped contour, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Sandstrom et al. and Mailfert et al. such that overlapping a plurality of local images of a plurality of local regions in the second overlay image to obtain a third overlay image smaller than the second overlay image, the third overlay image including a third overlapped contour which has a critical dimension value corresponding to a difference between an inner and outer diameter of the third overlapped contour (see pages 9-13 of the remarks).


Claims 2, 4-10, 12-15 and 17-22 are allowable by virtue of their dependency on claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kotani et al. [US 8,046,722 B2]
	Watson et al. [US 7,300,729 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882